UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________________

MICHAEL DAVIS-GUIDER,

                                         Plaintiff,

                         v.                                      1:17-CV-1290
                                                                   (FJS/DJS)
CITY OF TROY; RONALD FOUNTAIN,
Individually; DANIELLE COONRADT,
Individually; CHARLES MCDONALD,
Individually; RENSSELAER COUNTY;
MICHAEL SIKIRICA, Individually; and JOHN
and JANE DOE 1-10, Individually (the names
John and Jane Doe being fictitious, as the true
names are presently unknown),

                                 Defendants.
_______________________________________________

APPEARANCES                                           OF COUNSEL

OFFICE OF BRETT H. KLEIN, ESQ. PLLC                   BRETT H. KLEIN, ESQ.
305 Broadway, Suite 600
New York, New York 10007
Attorneys for Plaintiff

PATTISON SAMPSON GINSBERG                             DONALD J. SHANLEY, ESQ.
& GRIFFIN, PLLC
22 First Street
P.O. Box 208
Troy, New York 12181
Attorneys for Defendants City of Troy,
Ronald Fountain, Danielle Coonradt,
and Charles McDonald




                                          -1-
   BAILEY, JOHNSON, DELEONARDIS                             CRYSTAL R. PECK, ESQ.
   & PECK, P.C.                                             JOHN W. BAILEY, ESQ.
   5 Pine West Plaza, Suite 507
   Washington Avenue Extension
   Albany, New York 12205
   Attorneys for Defendants Rensselaer
   County and Michael Sikirica

   SCULLIN, Senior Judge

                          MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Michael Davis-Guider (“Plaintiff”) brings this action against the City of Troy

(“Defendant City of Troy”), Ronald Fountain (“Defendant Fountain”), Danielle Coonradt

(“Defendant Coonradt”), Charles McDonald (“Defendant McDonald”), Rensselaer County

(“Defendant Rensselaer County”), and Michael Sikirica (“Defendant Sikirica”) seeking

compensatory damages, punitive damages, and attorney’s fees for alleged violations of his civil

rights. See generally Dkt. No. 1, Complaint. Defendant Rensselaer County and Defendant

Sikirica (hereinafter collectively the “County Defendants”) have moved to dismiss all claims in

Plaintiff’s complaint against them pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. See generally Dkt. No. 14. Additionally, although not mentioned in their Notice of

Motion, the County Defendants seek dismissal of their co-Defendants’ cross-claims against

them. See Dkt. No. 14-1 at 24-25.



                                      II. BACKGROUND

       On February 26, 2015, Plaintiff was home with his girlfriend’s daughter, “V.D.,” who at

the time was two years seven months of age. At some point that day, Plaintiff discovered V.D.

unresponsive in her bed and immediately tried to administer C.P.R. and called 911. Emergency

                                               -2-
personnel arrived and administered C.P.R. V.D. remained unresponsive and was, therefore,

transported to St. Mary’s Hospital – Seton Hall. V.D. was pronounced dead in the emergency

room of the hospital. Later that day, Defendant Fountain and Defendant McDonald, who were

detectives with the City of Troy Police Department (“TPD”), questioned Plaintiff. Plaintiff told

the detectives that he found V.D. unresponsive in her bed and attempted to perform C.P.R.

before calling 911. Plaintiff denied having engaged in any acts that caused or could have

contributed to V.D.’s death.

       On February 27, 2015, Defendant Sikirica, who had a contract with Defendant Rensselaer

County to conduct forensic investigations and prepare autopsy results, performed an autopsy on

V.D. in the presence of “Defendant TPD officers.” Based on the results of the autopsy,

Defendant Fountain requested that Plaintiff come to the station house for further questioning.

Plaintiff obliged and reiterated the same chain of events at the station house.

       On August 15, 2015, Defendant Sikirica issued V.D.’s autopsy report in which he

determined the manner of her death to be homicide. In the report, Defendant Sikirica stated that

V.D. died, specifically, of hypovelmic shock, which was brought on by a large hemoperitoneum

created by multiple lacerations on V.D.’s liver. The lacerations were caused by fractures of

V.D.’s 9th and 10th ribs on her right side, which was caused by a blunt force trauma. In his

report, Defendant Sikirica also noted that V.D. was “reportedly found unresponsive with

reported history of attempted cardiopulmonary resuscitation by a large adult.” On October 2,

2015, TPD arrested Plaintiff, charged him with manslaughter and remanded him to the

Rensselaer County Jail, where he remained for roughly eleven months until he was acquitted at

the conclusion of his criminal trial.




                                                -3-
       Thereafter, on November 22, 2017, Plaintiff commenced this action. In his complaint,

Plaintiff asserted that Defendant Sikirica’s medical opinion was unsupported and that Defendant

Sikirica and Defendant TPD officers ignored clear facts, which led to fabricated evidence and his

wrongful arrest and incarceration. Plaintiff claimed that each of the individual Defendants either

directly participated in, supervised and approved of, conspired to participate in, or failed to

intervene in illegal acts despite a meaningful opportunity to do so. Furthermore, Plaintiff

asserted that his unlawful arrest and imprisonment were the direct result of inadequate policies,

procedures, regulations, practices and/or customs of Defendant City of Troy, including the

failure to properly instruct, train, supervise and/or discipline employees, which were

implemented or tolerated by policymaking officials for Defendant City of Troy, including but not

limited to, the TPD Chief of Police. Additionally, Plaintiff alleged that his unlawful arrest and

imprisonment were the direct result of unconstitutional customs, policies, usages, practices,

procedures and rules of Defendant Rensselaer County, which included, but were not limited to,

inadequate screening, hiring, retaining, training and supervising of its forensic pathologist,

Defendant Sikirica, and employees of the Rensselaer County District Attorney’s Office. Plaintiff

asserted that this was not an isolated event and that Defendant City of Troy and Defendant

Rensselaer County were made aware from previous lawsuits, notices of claims, news reports,

internal investigations, and failed prosecutions that Defendant Sikirica and many TPD officers

had engaged in similar unlawful misconduct in the past.

       Based on these allegations, Plaintiff asserted the following eight causes of action:

               (1) false arrest/unlawful imprisonment under 42 U.S.C. § 1983 against the
                   individual Defendants;

               (2) malicious prosecution under 42 U.S.C. § 1983 against the individual
                   Defendants;



                                                -4-
               (3) violation of the right to a fair trial under 42 U.S.C. § 1983 against the
                   individual Defendants;

               (4) failure to intervene under 42 U.S.C. § 1983 against the individual Defendants;

               (5) conspiracy under 42 U.S.C. §§ 1983 and 1985 against the individual
                   Defendants;

               (6) municipal liability under 42 U.S.C. § 1983 against Defendant City of Troy;

               (7) municipal liability under 42 U.S.C. § 1983 against Defendant Rensselaer
                   County; and

               (8) malicious prosecution under New York state law against all Defendants. 1



                                        III. DISCUSSION

A. The County Defendants’ motion to dismiss Plaintiff’s claims against them

       1. Legal standards

       A motion to dismiss pursuant to Rule 12(b)(6) “challenges only the ‘legal feasibility’ of a

complaint.” Goel v. Bunge, Ltd., 820 F.3d 554, 558 (2d Cir. 2016) (quoting Global Network

Commc’ns, Inc. v. City of New York, 458 F.3d 150, 155 (2d Cir. 2006)). “’To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.”’” Elias v. Rolling Stone LLC, 872 F.3d 97, 104 (2d Cir.

2017) (quotation omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation

omitted). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678

(quotation omitted).



1
  In his complaint, Plaintiff asserts a state-law claim for malicious prosecution, in which he refers
to the “CITY OF NEW YORK.” See Complaint at ¶¶ 110-111. It appears that this reference to
the City of New York may be a typographical error because none of the events underlying this
action occurred in the City of New York.
                                                -5-
       “’While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations, a plaintiff’s obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.’” TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 505 (2d Cir. 2014)

(quotation omitted); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation

omitted). Determining whether to dismiss a plaintiff’s claim for relief “entail[s] judgment calls

on which reasonable minds can differ in a not insignificant number of cases” because it is a

“’context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.’” Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 191

(2d Cir. 2015) (quoting Iqbal, 556 U.S. at 679, 129 S. Ct. 1937).

       Furthermore, pursuant to 42 U.S.C. § 1983,

               [e]very person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or the
               District of Columbia, subjects, or causes to be subjected, any
               citizen of the United States or other person within the jurisdiction
               thereof to the deprivation of any rights, privileges, or immunities
               secured by the Constitution and laws, shall be liable to the party
               injured[.]

42 U.S.C. § 1983.

To state a claim under 42 U.S.C. § 1983, “a plaintiff must allege the violation of a right secured

by the Constitution and laws of the United States, and must show that the alleged deprivation

was committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 108 S.

Ct. 2250 (1988) (citation omitted). Plaintiff has alleged that Defendant Sikirica was acting under

color of state law, and the County Defendants do not challenge this assertion.




                                                 -6-
       2. False arrest/unlawful imprisonment claim under 42 U.S.C. § 1983

       A claim for false arrest under 42 U.S.C. § 1983 “derives from [the] Fourth Amendment

right to remain free from unreasonable seizures, which includes the right to remain free from

arrest absent probable cause.” Jaegly v. Couch, 439 F.3d 149, 151 (2d Cir. 2006) (citation

omitted). “When examining 42 U.S.C. § 1983 false arrest claims, federal courts “‘look to the

law of the state in which the arrest occurred.’” Ying Li v. City of New York, 246 F. Supp. 3d 578,

600 (E.D.N.Y. 2017) (quoting Dancy v. McGinley, 843 F.3d 93, 107 (2d Cir. 2016) (quoting

Jaegly v. Couch, 439 F.3d 149, 151 (2d Cir. 2006))).

       In order to succeed on a false arrest claim under New York law, a plaintiff must establish

that “’(1) the defendant intended to confine him, (2) the plaintiff was conscious of the

confinement, (3) the plaintiff did not consent to the confinement and (4) the confinement was not

otherwise privileged.’” Jocks v. Tavernier, 316 F.3d 128, 134-35 (2d Cir. 2003) (quotation

omitted); see also Carpenter v. City of New York, 984 F. Supp. 2d 255, 264 (S.D.N.Y. 2013)

(stating that, “[u]nder New York state law, a claim of false arrest requires a showing that the

confinement was not privileged” (citation omitted)). “The existence of probable cause for an

arrest ‘is a complete defense to an action for false arrest.’” Frederique v. Cnty. of Nassau, 168 F.

Supp. 3d 455, 476 (E.D.N.Y. 2016) (quoting Bernard v. United States, 25 F.3d 98, 102 (2d Cir.

1994)) (other citation omitted).

       In an analogous case, Galbraith v. Cnty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002),

the Ninth Circuit held that “a coroner’s reckless or intentional falsification of an autopsy report

that plays a material role in the false arrest and prosecution of an individual can support a claim

under 42 U.S.C. § 1983 and the Fourth Amendment.” Id. at 1126 (citing Cabrera v. City of

Huntington Park, 159 F.3d 374 (9th Cir. 1998)). The plaintiff in Galbraith claimed that the



                                                -7-
defendant physician “recklessly disregarded the truth by asserting in his autopsy report that [the

victim] was strangled by an assailant while ignoring abundant evidence that pointed to suicide.”

Id. at 1127. The plaintiff in Galbraith further asserted that the defendant physician deliberately

lied in the autopsy report and in his communications with other investigators, which led to the

plaintiff’s unlawful arrest and prosecution. See id. The Ninth Circuit held that these false arrest

allegations were sufficient to survive a Rule 12(b)(6) motion to dismiss. See id.

       In support of their motion, the County Defendants argue that Plaintiff has failed to plead

a cause of action for false arrest because Plaintiff has not stated facts that Defendant Sikirica

intentionally confined him. The County Defendants contend that Defendant Sikirica simply

stated that V.D.’s death was a homicide in his report, and TPD then used this information as

evidence to later arrest and prosecute Plaintiff. The County Defendants assert that a complainant

can only be held liable for false arrest if the complainant intentionally provided false

information. The County Defendants assert that Defendant Sikirica cannot be liable for merely

giving information to the legal authorities. Furthermore, the County Defendants argue that

Plaintiff fails to allege facts that Defendant Sikirica actually fabricated evidence and contend that

it was reasonable for Defendant Sikirica to come to his conclusion based on his observations.

Finally, the County Defendants claim that the mere fact that Plaintiff was acquitted does not

mean Defendant Sikirica intentionally falsified V.D.’s cause of death.

       To the contrary, Plaintiff argues that Defendant Sikirica intentionally falsified his report,

which played a material role in Plaintiff’s arrest and prosecution. As noted, in his complaint,

Plaintiff asserts that, when he discovered V.D. unresponsive in her bed, he immediately tried to

administer C.P.R. and called 911. Emergency personnel arrived and administered C.P.R. but

V.D. remained unresponsive and was, therefore, transported to St. Mary’s Hospital – Seton Hall.



                                                -8-
Although Plaintiff relayed this information to Defendant TPD officers and denied having

engaged in any acts that could have contributed to V.D.’s death, Defendant Sikirica determined

the manner of V.D.’s death to be homicide, noting that there was a “reported history of attempted

cardiopulmonary resuscitation by a large adult.” See Complaint at ¶ 31. Defendant Sikirica

came to this conclusion after reviewing all of the evidence and in the presence of Defendant TPD

officers. Defendant Sikirica made no mention in his report that other individuals performed

C.P.R., despite having received the emergency room records, which confirmed that EMTs and

hospital staff continued to administer C.P.R. for a significant period after Plaintiff had stopped,

or that V.D. seemed ill prior to her unresponsive state and that Plaintiff found V.D. unresponsive

before he or anyone else administered C.P.R.

       Accepting Plaintiff’s allegations as true and drawing all reasonable inferences in his

favor, the Court finds that Plaintiff has sufficiently pled a cause of action for false arrest against

Defendant Sikirica. Accordingly, the Court denies the County Defendants’ motion to dismiss

Plaintiff’s false arrest claim against Defendant Sikirica.



       3. Malicious prosecution claim under 42 U.S.C. § 1983 and New York State law 2

       In order to sufficiently state a claim for malicious prosecution pursuant to 42 U.S.C.

§ 1983, “a plaintiff must allege facts plausibly suggesting the following four elements: (1) the

initiation or continuation of a criminal proceeding against plaintiff; (2) termination of the

proceeding in plaintiff’s favor; (3) lack of probable cause for commencing the proceeding; and

(4) actual malice as motivation for defendant’s actions.” Thomas v. City of Troy, 293 F. Supp.



2
 The only difference between a malicious prosecution claim under 42 U.S.C. § 1983 and New
York State law is that a malicious prosecution claim under 42 U.S.C. § 1983 requires a “state
actor.”
                                                 -9-
3d 282, 294 (N.D.N.Y. 2018) (citing Ying Li v. City of New York, 246 F. Supp. 3d 578, 604

(E.D.N.Y. 2017) (citing Manganiello v. City of New York, 612 F.3d 149, 160-61 (2d Cir. 2010))).

Moreover, the plaintiff must also allege that a Fourth Amendment right was violated resulting in

“’a sufficient post-arraignment deprivation of liberty.’” Ying Li, 246 F. Supp. 3d at 605 (quoting

Singer, 63 F.3d at 117) (other citation omitted).

       The County Defendants argue that Plaintiff has not sufficiently pled the four

requirements of a malicious prosecution claim against Defendant Sikirica. Specifically, they

claim that there is no allegation in the complaint that Defendant Sikirica targeted Plaintiff.

Moreover, the County Defendants assert that Defendant Sikirica was nothing more than a

potential witness and was not responsible for making the critical decision to prosecute. The

County Defendants, however, do not dispute that the criminal proceeding terminated in

Plaintiff’s favor or that he suffered a sufficient post-arraignment deprivation of his liberty.



               a. Initiation of a criminal proceeding against Plaintiff

       “To initiate or continue a criminal proceeding, ‘a defendant must do more than report the

crime or give testimony. He must play an active role in the prosecution, such as giving advice

and encouragement or importuning the authorities to act.’” Ying Li, 246 F. Supp. 3d at 605

(quoting Manganiello, 612 F.3d at 163 (quoting Rohman, 215 F.3d at 217)); see also Thomas,

293 F. Supp. 3d at 294 (quotation omitted). “A defendant could have initiated a prosecution ‘by

creating material, false information and forwarding that information to a prosecutor or by

withholding material information from a prosecutor.’” Thomas, 293 F. Supp. 3d at 294 (quoting

[Ying Li, 246 F. Supp. 3d] at 605 (quoting Costello v. Milano, 20 F. Supp. 3d 406, 415 [S.D.N.Y.

2014])).



                                                - 10 -
       In his complaint, Plaintiff alleges that Defendant Sikirica ignored evidence that

contradicted his findings, omitted key information from his autopsy report, improperly

documented that V.D.’s cause of death was homicide, and that his report was the only evidence

used to support the decision to prosecute. Accepting Plaintiff’s allegations as true, the Court

finds that Plaintiff has sufficiently alleged that Defendant Sikirica initiated the criminal

proceeding. See Thomas, 293 F. Supp. at 294 (holding that the plaintiff sufficiently alleged that

the defendant medical examiner initiated the criminal proceeding because he “created a false

autopsy report, improperly documented [the victim’s] cause of death as a homicide, and provided

that report to the prosecutor”).



               b. Probable cause

       “Probable cause to prosecute consists of ‘facts and circumstances [that] would lead a

reasonably prudent person to believe the plaintiff guilty.’” Ying Li, 246 F. Supp. 3d at 611

(quoting Boyd v. City of New York, 336 F.3d 72, 76 (2d Cir. 2003) (citing Colon v. City of New

York, 60 N.Y.2d 78, 82, 455 N.E.2d 1248, 468 N.Y.S.2d 453 (N.Y. 1983))). Although “[a]

grand jury indictment ‘gives rise to a presumption that probable cause exists’ and thereby defeats

a claim for malicious prosecution” a plaintiff may “establish that the indictment was produced by

fraud, perjury, the suppression of evidence or other police conduct undertaken in bad faith.” Id.

at 611-12 (quotations omitted).

       In his complaint, Plaintiff alleges that Defendant Sikirica, as well as the other individual

Defendants, initiated and continued a criminal proceeding against him without probable cause.

In this regard, Plaintiff alleges that Defendant Sikirica omitted key information from the autopsy

report that contradicted his guilt and that said report was then relayed to the prosecutor’s office



                                                - 11 -
resulting in Plaintiff’s arrest and criminal prosecution. Despite the existence of a grand jury

indictment, accepting these allegations as true, the Court finds that Plaintiff has alleged facts

plausibly suggesting that Defendant Sikirica lacked probable cause for commencing the

proceeding against Plaintiff.



               c. Actual malice

       Lastly, to plead a malicious prosecution claim, a plaintiff “must . . . allege malice for

each of the [d]efendants.” Ying Li, 246 F. Supp. 3d at 614 (citation omitted). “’[M]alice may be

shown by proving that the prosecution complained of was undertaken from improper or wrongful

motives, or in reckless disregard of the rights of the plaintiff.’” Id. (quoting [Manganiello, 612

F.3d] at 163); (citing TADCO Const. Corp. v. Dormitory Auth. of State of New York, 700 F.

Supp. 2d 253, 271 (E.D.N.Y.2010) (“Actual malice requires pleading facts that show the

defendant ‘commenced the prior criminal proceeding due to a wrong or improper motive,

something other than a desire to see the ends of justice served.’” (citation and quotation marks

omitted))). “‘[A] lack of probable cause generally creates an inference of malice.’” Id. (quoting

Manganiello, 612 F.3d at 163); (citing Lowth v. Town of Cheektowaga, 82 F.3d 563, 573 (2d Cir.

1996) (“In most cases, the lack of probable cause - while not dispositive – ‘tends to show that the

accuser did not believe in the guilt of the accused, and malice may be inferred from the lack of

probable cause.’” (quoting Conkey v. State, 74 A.D.2d 998, 427 N.Y.S.2d 330, 332 (1980))).

       In his complaint, Plaintiff alleges that Defendant TPD officers influenced Defendant

Sikirica, who omitted key information from the autopsy report, which led to Plaintiff’s arrest.

Specifically, Plaintiff asserts that, when he discovered V.D. unresponsive in her bed, he

immediately tried to administer C.P.R. and called 911. Emergency personnel arrived and



                                                - 12 -
administered C.P.R. but V.D. remained unresponsive and was, therefore, transported to St.

Mary’s Hospital – Seton Hall. Although, Plaintiff relayed this information to Defendant TPD

officers and denied having engaged in any acts that could have contributed to V.D.’s death,

Defendant Sikirica determined the manner of V.D.’s death to be homicide, noting that there was

a “reported history of attempted cardiopulmonary resuscitation by a large adult.” Defendant

Sikirica came to this conclusion after reviewing all of the evidence and in the presence of

Defendant TPD officers. Defendant Sikirica made no mention in his report that other individuals

performed C.P.R., despite having received the emergency room records, which confirmed that

EMTs and hospital staff continued to administer C.P.R. for a significant period after Plaintiff had

stopped, or that V.D. seemed ill prior to her unresponsive state and that Plaintiff found V.D.

unresponsive before he or anyone else administered C.P.R.

       Such allegations plausibly suggest that Defendant Sikirica recklessly disregarded

Plaintiff’s rights. Accepting these allegations as true, the Court finds that Plaintiff has

sufficiently pled malice. Accordingly, the Court denies the County Defendants’ motion to

dismiss Plaintiff’s malicious prosecution claim against Defendant Sikirica.



       4. Violation of the right to a fair trial under 42 U.S.C. § 1983

        “The claim of denial of the right to a fair trial due to fabricated evidence stems from the

Sixth Amendment and the Due Process clauses of the Fifth, Sixth, [and] Fourteenth Amendments

of the U.S. Constitution.” Ying Li, 246 F. Supp. 3d at 627 (citing Holbrook v. Flynn, 475 U.S.

560, 106 S. Ct. 1340, 89 L. Ed. 2d 525 (1986)) (other citation omitted). “Fabrication of evidence

constitutes a violation of the right to a fair trial.” Thomas, 293 F. Supp. 3d at 295 (citing Zahrey

v. Coffey, 221 F.3d 342, 355 (2d Cir. 2000)). “[T]here is a constitutional right not to be deprived



                                                - 13 -
of liberty as a result of the fabrication of evidence by a government officer acting in an

investigatory capacity, at least where the officer foresees that he himself will use the evidence

with a resulting deprivation of liberty.” Zahrey v. Coffey, 221 F.3d 342, 344 (2d Cir. 2000).

Furthermore, the Second Circuit has permitted “claims for both malicious prosecution and

denial of [a right] to [a fair] trial based on the same alleged fabrication of evidence[.]” Brandon

v. City of New York, 705 F. Supp. 2d 261, 276 (S.D.N.Y. 2010) (citing Ricciuti, [124 F.3d] at

130-31).

        “To state a claim of fabrication of evidence, a plaintiff must allege that ‘an (1)

investigating official (2) fabricat[ed] information (3) that is likely to influence a jury’s verdict,

(4) forwards that information to prosecutors, and (5) the plaintiff suffers a deprivation of life,

liberty, or property as a result.’” Ying Li, 246 F. Supp. 3d at 628 (quoting Garnett v. Undercover

Officer C0039, 838 F.3d 265, 280 (2d Cir. 2016)).

        The County Defendants argue that Plaintiff failed to plead facts establishing a cause of

action against Defendant Sikirica for violating his right to a fair trial. Specifically, the County

Defendants assert that, although Plaintiff uses the word “fabricate” loosely in his complaint, he

does not, in fact, allege that Defendant Sikirica actually fabricated evidence.

        The only element of this claim that the parties dispute is whether Defendant Sikirica

fabricated information. In this regard, Plaintiff alleges that Defendant Sikirica omitted

contradictory key information from his autopsy report that would have exonerated him and

relayed that falsified evidence to the Rensselaer County District Attorney’s Office, which led to

his arrest and criminal prosecution. As stated previously, Plaintiff asserts that when he

discovered V.D. unresponsive in her bed, he immediately tried to administer C.P.R. and called

911. Emergency personnel arrived and administered C.P.R. but V.D. remained unresponsive and



                                                 - 14 -
was, therefore, transported to St. Mary’s Hospital – Seton Hall. Although Plaintiff relayed this

information to Defendant TPD officers and denied having engaged in any acts that could have

contributed to V.D.’s death, Defendant Sikirica determined the manner of V.D.’s death to be

homicide, noting that there was a “reported history of attempted cardiopulmonary resuscitation

by a large adult.” Defendant Sikirica made no mention in his report that other individuals

performed C.P.R. for a significant period, despite having received the emergency room records,

which confirmed that EMTs and hospital staff continued to administer C.P.R. for a significant

period after Plaintiff had stopped, or that V.D. seemed ill prior to Plaintiff finding her in an

unresponsive state and that Plaintiff found V.D. unresponsive before he or anyone else

administered C.P.R.

       Accepting the allegations in Plaintiff’s complaint as true, the Court finds that Plaintiff has

sufficiently pled facts to state a plausible claim that Defendant Sikirica violated his right to a fair

trial; and, therefore, the Court denies the County Defendants’ motion to dismiss this claim

against Defendant Sikirica.



       5. Conspiracy claim under 42 U.S.C. § 1983 3

       In order to state a conspiracy claim under 42 U.S.C. § 1983, a plaintiff must allege: “(1)

an agreement between two or more state actors . . .; (2) to act in concert to inflict an

unconstitutional injury; and (3) an overt act done in furtherance of that goal causing damages.”

Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999) (citations omitted). “’[C]omplaints

containing only conclusory, vague, or general allegations that the defendants have engaged in a




3
 Plaintiff has withdrawn his conspiracy claim under 42 U.S.C. § 1985. See Dkt. No. 19,
Plaintiff’s Memorandum of Law in Opposition, at 19 n.2.
                                                - 15 -
conspiracy to deprive the plaintiff of his constitutional rights are properly dismissed; diffuse and

expansive allegations are insufficient, unless amplified by specific instances of misconduct.’”

Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 325 (2d Cir. 2002) (quoting Dwares v. City of

N.Y., 985 F.2d 94, 100 (2d Cir. 1993)).

       The County Defendants argue that Plaintiff failed to plead facts establishing a cause of

action for conspiracy under 42 U.S.C. § 1983. Specifically, the County Defendants contend that

there was no agreement between Defendant Sikirica and the TPD officers to violate Plaintiff’s

constitutional rights and that there was nothing unlawful about Defendant Sikirica reviewing

Plaintiff’s testimony before issuing his autopsy report. According to the County Defendants,

Plaintiff’s conspiracy claim rests solely on the fact that Defendant Sikirica referenced TPD

records in his report and that TPD officers arrested Plaintiff. The County Defendants assert that

Plaintiff ignored statutory authority and the duty of a medical examiner to review all relevant

evidence in determining cause of death. Finally, the County Defendants contend that, under

Plaintiff’s theory, every inquest performed by a medical examiner that involved police

interaction would result in a conspiracy claim.

       Plaintiff bases his conspiracy claim on an alleged agreement between the TPD officers

and Defendant Sikirica to engage in unlawful conduct that led to Plaintiff’s claims of malicious

prosecution and violation of the right to a fair trial. As noted, according to Plaintiff’s complaint,

TPD officers interviewed Plaintiff and the appropriate medical personnel and then supervised

Defendant Sikirica’s autopsy. Plaintiff asserts that, when he discovered V.D. unresponsive in

her bed, he immediately tried to administer C.P.R. and called 911. Emergency personnel arrived

and administered C.P.R. but V.D. remained unresponsive and was, therefore, transported to St.

Mary’s Hospital – Seton Hall. Although, Plaintiff relayed this information to Defendant TPD



                                                - 16 -
officers and denied having engaged in any acts that could have contributed to V.D.’s death,

Defendant Sikirica determined, in the presence of said TPD officers, the manner of V.D.’s death

to be homicide, noting that there was a “reported history of attempted cardiopulmonary

resuscitation by a large adult.” Defendant Sikirica made no mention in his report that other

individuals performed C.P.R. for a significant period or that V.D. seemed ill prior to Plaintiff

finding her in an unresponsive state. Finally, Plaintiff alleges that Defendant Sikirica’s autopsy

report failed to include key information that may have prevented Plaintiff from being arrested

and criminally tried and did so in the presence of Defendant TPD officers who were aware of

said key information.

        Accepting the foregoing allegations as true, the Court finds that Plaintiff has sufficiently

alleged that Defendant Sikirica and Defendant TPD officers conspired to fabricate evidence to

undermine Plaintiff’s rights. Therefore, the Court denies the County Defendants’ motion to

dismiss Plaintiff’s § 1983 conspiracy claim against Defendant Sikirica.



        6. Failure to intervene claim under 42 U.S.C. § 1983

        “’It is widely recognized that all law enforcement officials have an affirmative duty to

intervene to protect the constitutional rights of citizens from infringement by other law

enforcement officers in their presence.’” Terebesi v. Torreso, 764 F.3d 217, 243 (2d Cir. 2014)

(quoting Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994)). The County Defendants argue

that Defendant Sikirica is not a law enforcement officer and, therefore, does not have an

affirmative duty to intervene. See Dkt. No. 14-1, County Defendants’ Memorandum of Law, at

20 (citation omitted). In response, Plaintiff states that, “[w]ithout conceding the potential

viability of [P]laintiff’s failure to intervene claim, in the interest of streamlining [P]laintiff’s



                                                 - 17 -
claims for trial, [P]laintiff does not contest[.]” See Dkt. No. 19, Plaintiff’s Memorandum of Law

in Opposition, at 5 n.1.

        Defendant Sikirica is not a law enforcement officer and, therefore, cannot be held liable

for failing to intervene pursuant to 42 U.S.C. § 1983. See Thomas, 293 F. Supp. 3d at 297

(citations omitted). Accordingly, the Court grants the County Defendants’ motion to dismiss

Plaintiff’s failure to intervene claim against Defendant Sikirica.



        7. Municipal liability claim under 42 U.S.C. § 1983

        “A municipality may be liable under 42 U.S.C. § 1983 if a municipal ‘policy or custom’

causes ‘deprivation of rights protected by the Constitution.’” Thomas, 293 F. Supp. 3d at 297-98

(quoting Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 690-91, 98 S. Ct. 2018, 56 L. Ed.

2d 611 (1978)); (citing Jones v. Town of E. Haven, 691 F.3d 72, 80 (2d Cir. 2012)). “For a

Monell claim to survive a motion to dismiss, a plaintiff must allege ‘sufficient factual detail’ and

not mere ‘boilerplate allegations’ that the violation of the plaintiff's constitutional rights resulted

from the municipality’s custom or official policy.” Id. at 298 (quoting Plair v. City of New York,

789 F. Supp. 2d 459, 469 (S.D.N.Y. 2011)). “‘A policy or custom may be established by any of

the following: (1) a formal policy officially endorsed by the municipality; (2) actions or

decisions made by municipal officials with decision-making authority; (3) a practice so persistent

and widespread that it constitutes a custom through which constructive notice is imposed upon

policymakers; or (4) a failure by policymakers to properly train or supervise their subordinates,

such that the policymakers exercised “deliberate indifference” to the rights of the plaintiff.’” Id.

(quoting Moran v. Cnty. of Suffolk, 11-CV-3704, 2015 WL 1321685, at *9 (E.D.N.Y. 2015)

(citing Parker v. City of Long Beach, 563 Fed. Appx. 39 [2d Cir. 2014] [failure to train];



                                                 - 18 -
Matusick v. Erie Cnty. Water Auth., 757 F.3d 31, 62 [2d Cir. 2014] [widespread and persistent

practice]; Hines v. Albany Police Dep’t, 520 Fed. Appx. 5, 7 [2d Cir. 2013] [actions of

policymakers]; Schnitter v. City of Rochester, 556 Fed. Appx. 5, 8 [2d Cir. 2014] [failure to train

or supervise]; Missel v. Cnty. of Monroe, 351 Fed. Appx. 543, 545 [2d Cir. 2009] [formal policy

and act of a person with policymaking authority for the municipality])).

       The County Defendants argue that Plaintiff has not sufficiently alleged municipal liability

against Defendant Rensselaer County. According to the County Defendants, in order to

withstand a Rule 12(b)(6) motion, Plaintiff must plead that an official policy or custom caused

him to be subjected to a denial of a constitutional right. The County Defendants assert that

Plaintiff has not alleged a formal policy or that acts were ratified by a policy-making official that

denied Plaintiff’s constitutional rights. Furthermore, the County Defendants state that Plaintiff’s

allegations are limited to Defendant Rensselaer County’s alleged inadequate screening, hiring,

retraining, and supervising of its employees. However, neither of the incidents Plaintiff alleges

serve as factual support for a municipal liability claim premised on failure to train or supervise

employees. Specifically, the County Defendants contend that Defendant Rensselaer County does

not train or supervise Defendant Sikirica because he is a medical professional. Rather,

Defendant Rensselaer relies on Defendant Sikirica’s education, training and ethical obligations

as a licensed doctor.

       In his complaint, Plaintiff asserts that his constitutional rights were violated as a result of

Defendant Rensselaer County’s failure to screen, hire, retain, train and supervise its employees,

including Defendant Sikirica. Plaintiff further alleges that Defendant Rensselaer County was

aware of its deficiencies as well as Defendant Sikirica’s performance from other lawsuits, news

reports, and failed prosecutions. Plaintiff contends that Defendant Rensselaer County was aware



                                                - 19 -
that Defendant Sikirica did not act independently, was overworked, was not careful in his work,

did not adequately investigate medical histories, and ignored other obvious medical evidence in

his examinations which led to multiple unlawful and malicious prosecutions in the past.

Specifically, Plaintiff points to the trials and later acquittals of Joseph McElheny and Adrian

Thomas, which allegedly involved similar situations where Defendant Sikirica ignored obvious

medical evidence when determining the cause of a child’s death. Finally, Plaintiff argues that

the testimony taken at his trial confirmed that Defendant Sikirica was overworked, handling

more cases than a medical examiner should and could at any given time, resulting in a deficient

level of care and diligence than that required of a person in his position.

       In Thomas v. City of Troy, 293 F. Supp. 3d 282 (N.D.N.Y. 2018), the plaintiff pointed to

the cases of Joseph McElheny and Michael Davis, who were wrongly accused of murdering a

child in their care as a result of Defendant Sikirica’s false autopsy reports. See id. at 298. The

court dismissed Thomas’ Monell claims against Defendant Rensselaer County, however, because

the cases of McElheny and Davis, incidents upon which the plaintiff in Thomas relied, had

occurred well after Defendant Sikirica’s false autopsy report; and, therefore, the court reasoned

that Defendant Rensselaer County could not have known that the alleged unlawful practices in

his case were occurring. 4 See id. (citing McLennon v. City of New York, 171 F. Supp. 3d 69, 99

(E.D.N.Y. 2016) (finding a failure to plead municipal liability where an alleged unlawful stop of

the motorist preceded four other unlawful stops)).

       In this case, however, Plaintiff’s reliance on the cases of Joseph McElheny, Michael

Davis, and Adrian Thomas to support his Monell claim is not misplaced because the incidents in




4
 The Thomas court also dismissed the Monell claims, in the alternative, because they were
untimely. See Thomas, 293 F. Supp. 3d at 298.
                                                - 20 -
those cases occurred well before Defendant Sikirica’s allegedly false autopsy report was issued

and used as evidence against Plaintiff. In his complaint, Plaintiff refers to these matters as well

as Defendant Sikirica’s testimony at Plaintiff’s trial to support his claim that, although Defendant

Rensselaer County was well aware of Defendant Sikirica’s deficient level of care, it, nonetheless,

relied on his autopsy report as a basis for the arrest and prosecution of Plaintiff. Specifically,

Plaintiff asserts that Defendant Rensselaer County was “aware from lawsuits, notices of claims,

complaints, news reports, and failed prosecutions, that its medical examiner, Defendant

SIKIRICA, was . . . not acting independently, was overworked and was not careful in his work,

did not adequately investigate the prior medical history of decedents, and had on other occasions

offered faulty diagnoses and cause of death determinations in an effort to ultimately aid in the

false arrest, fabrication of evidence and malicious prosecutions of innocent individuals[.]” See

Complaint at ¶ 47. Plaintiff further claims that, “[d]espite knowing this, [Defendant Rensselaer]

County relied on Defendant SIKIRICA’s services in this case.” See id. at ¶ 48.

       Accepting these allegations as true, the Court finds that Plaintiff has alleged sufficient

factual matter to state a plausible Monell claim against Defendant Rensselaer County based on its

inadequate screening, hiring, retaining, training and supervising of its forensic pathologist,

Defendant Sikirica, and employees of the Rensselaer County District Attorney’s Office.

Accordingly, the Court denies the County Defendants’ motion to dismiss Plaintiff’s municipal

liability claim against Defendant Rensselaer County.




                                                - 21 -
B. Defendant Sikirica’s immunity defense

        1. Absolute immunity

        “Federal courts have held that absolute immunity on a § 1983 claim is ‘only available

where the defendant can show that his or her function is so sensitive as to require a total shield

from liability, and that absolute immunity is essential if that function is to be properly

performed.’” Thomas, 293 F. Supp. 3d at 299 (quoting Robison v. Via, 821 F.2d 913, 919 (2d

Cir. 1987)). “Thus, courts have extended a ‘”cluster of immunities [to protect] the various

participants in judge-supervised trials” including: witnesses; grand jurors; jurors; prosecutors;

sheriffs; coroners; . . . court reporters; clerks of the court; bailiffs; town licensing board

members, social workers, and arbitrators.’” Id. (quotation and footnote omitted). “[C]ourts look

specifically at the function being performed rather than the identity of the actor performing it”

when determining absolute immunity. Id. at 299-300 (citing Ying Li, 246 F. Supp. 3d at 643-44).

        According to the County Defendants, in New York State, a medical examiner’s

determination as to cause of death is a “quasi-judicial determination,” and “government officials

performing quasi-judicial functions are afforded absolute immunity for those functions.” 5 See

Dkt. No. 14-1, County Defendants’ Memorandum of Law, at 12 (citing Leib v. Paparo, 84

A.D.2d 538, 538 (2d Dept. 1981) (holding that “a medical examiner’s determination that a

decedent committed suicide is a quasi-judicial determination”); Tarter v. State, 68 N.Y.2d 511,

518 (1986) (holding “logically, other neutrally positioned government officials, regardless of

title, who are delegated judicial or quasi-judicial functions should also not be shackled with the

fear of civil retribution for their acts”)). Additionally, the County Defendants assert that “if an




5
 In their Reply Memorandum of Law, the County Defendants concede that “the Second Circuit
has not decided this issue[.]” See Dkt. No. 23 at 7.
                                                 - 22 -
aggrieved party seeks to challenge a cause of death determination, they must bring an Article 78

proceeding under New York State Civil Practice Laws and Rules.” See id. at 13 (citing Infante v.

Dignan, 12 N.Y.3d 336 (2009)).

       The key determination in granting absolute immunity is whether the defendant’s function

is investigative or prosecutorial. See Hill v. City of New York, 45 F.3d 653, 663 (2d Cir. 1995);

see also Thomas, 293 F. Supp. 3d at 300; Ying Li, 246 F. Supp. 3d at 643-44. Moreover, “when

it may not be gleaned from the complaint whether the conduct objected to was performed . . . in

an advocacy or an investigatory role, the availability of absolute immunity from claims based on

such conduct cannot be decided as a matter of law on a motion to dismiss.” Hill, 45 F.3d at 663

(citing Lawson, 863 F.2d at 263); see also Thomas, 293 F. Supp. 3d at 300 (holding that the court

could not determine whether a medical examiner was acting in a prosecutorial role rather than an

investigatory one when conducting an autopsy pre-conviction (citation omitted)).

       As in Thomas, the Court cannot determine at this time whether, as a matter of law,

Defendant Sikirica’s role is investigative or prosecutorial. Thus, the Court denies the County

Defendants’ motion to dismiss Plaintiff’s complaint against Defendant Sikirica based on an

absolute immunity defense.



       2. Qualified immunity

       “Once qualified immunity is pleaded, plaintiff’s complaint will be dismissed unless

defendant’s alleged conduct, when committed, violated ‘clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Williams v. Smith, 781

F.2d 319, 322 (2d Cir. 1986) (quoting Harlow, 457 U.S. at 818, 102 S. Ct. at 2738) (other

citation omitted). “As a result, a qualified immunity inquiry in a civil rights case generally



                                               - 23 -
involves two issues: (1) ‘whether the facts, viewed in the light most favorable to the plaintiff

establish a constitutional violation’; and (2) ‘whether it would be clear to a reasonable [official]

that his conduct was unlawful in the situation confronted.’” Thomas, 293 F. Supp. 3d at 300

(quoting Sira v. Morton, 380 F.3d 57, 68-69 (2d Cir. 2004), accord, Higazy v. Templeton, 505

F.3d 161, 169, n.8 (2d Cir. 2007)).

          The County Defendants argue that, if the Court determines that Defendant Sikirica is not

entitled to absolute immunity, the Court should afford Defendant Sikirica qualified immunity for

his cause of death determination. According to the County Defendants, qualified immunity is

afforded to public officials performing discretionary official functions provided that those

actions do not “‘violate clearly established statutory or constitutional rights of which a

reasonable person would have known.’” See Dkt. No. 14-1, County Defendants’ Memorandum

of Law, at 14 (citing Doe v. Phillips, 81 F.3d 1204, 1211 (2d Cir. 1996)). Furthermore, the

County Defendants claim that an official is entitled to qualified immunity “where it was

objectively reasonable for him to believe that the conduct in question was lawful” and that, in

this case, it was objectively reasonable for Defendant Sikirica to find V.D.’s death to be a

homicide since her ribs were broken, and Plaintiff provided no explanation for V.D.’s

unresponsive state. See id. (citing Kenney v. Clay, 172 F. Supp. 3d 628, 637-38 (N.D.N.Y.

2016)).

          “Plaintiff’s right to be free from fabricated evidence in the form of [a] falsified autopsy

report is clearly established.” Thomas, 293 F. Supp. 3d at 300 (citing Zahrey, 221 F.3d at 355-

56; Ricciuti, 124 F.3d at 130; Weaver v. Brenner, 40 F.3d 527, 533-34 (2d Cir. 1994); Matthews

v. City of New York, 889 F. Supp. 2d 418, 441 (E.D.N.Y. 2012); Anilao v. Spota, 774 F. Supp. 2d

457, 492 (E.D.N.Y. 2011)). In his complaint, Plaintiff asserts that he informed TPD officers that



                                                  - 24 -
he discovered V.D. unresponsive in her bed and immediately tried to administer C.P.R. and

called 911. Plaintiff also alleges that emergency personnel arrived and also administered C.P.R

but V.D. remained unresponsive and was, therefore, transported to St. Mary’s Hospital – Seton

Hall, where she was pronounced dead. Plaintiff stated that V.D. appeared tired and exhibited

low energy prior to her unresponsive state, and he denied having engaged in any acts that could

have contributed to her death. Nonetheless, alongside TPD officers, Defendant Sikirica

determined that V.D. was killed by a “large adult” performing C.P.R. on the victim and broke

her ribs. Plaintiff alleges that Defendant Sikirica excluded multiple key facts alleged in the

complaint that would have exonerated Plaintiff.

       Accepting these allegations as true, the Court finds that Plaintiff has sufficiently alleged

that Defendant Sikirica fabricated his autopsy report and, because the right to be free from

falsified autopsy report is clearly established, denies the County Defendants’ motion to dismiss

Plaintiff’s claims against Defendant Sikirica based on the defense of qualified immunity.



C. The County Defendants’ motion to dismiss the City Defendants’ cross-claims 6

       In their motion, the County Defendants also argue that the Court should dismiss the City

Defendants’ cross-claims against them. According to the County Defendants, although the

Second Circuit has not weighed in on this issue, federal district courts in New York have

routinely held that a party cannot seek indemnification or contribution for a 42 U.S.C. § 1983

claim. Moreover, the County Defendants claim that the Second Circuit has considered and

accepted the principles on which those district courts relied in coming to this conclusion in other




6
 The Court will refer to Defendants City of Troy, Ronald Fountain, Danielle Coonradt, and
Charles McDonald collectively as the “City Defendants.”
                                               - 25 -
similar situations. Finally, the County Defendants assert that both federal district courts and

New York state courts have only allowed for indemnification when it is expressed or implied in

the contracts between the parties, which is not the case in the present matter.

       Neither the Supreme Court nor the Second Circuit has ruled on the question of whether

there is a right to contribution between joint tortfeasors under 42 U.S.C. § 1983. See Thomas,

298 F. Supp. 3d at 301. However, the federal courts in New York “have generally held that there

is no right to contribution in § 1983 actions.” Id. (citing De Ratafia v. Cnty. of Columbia, No.

13-CV-0174, 2013 WL 5423871, at *18 (N.D.N.Y. Sept. 26, 2013) (Mordue, S.J.) (“[F]ederal

law does not provide a basis for contribution for liability under Section 1983”)) (other citations

omitted). Moreover, “there is no reason to apply state law to § 1983 ‘unless such application

would assist in obtaining damages through a civil actions for a denial of a federal civil right.’”

Thomas, 298 F. Supp. 3d at 301-02 (quoting Koch, 869 F. Supp. at 1041). “However, the

‘[p]rinciples of contribution and indemnity are not of assistance to federal civil rights plaintiffs in

pursuing their claims, and may inject issues into the litigation which could interfere with the

prompt and orderly trial of such cases.’” Id. at 302 (quotation omitted). “‘[C]ommon law or

statutory indemnity and contribution principles serve different interests than the constitutional

values sought to be vindicated in a § 1983 action.’” Id. (quotation omitted)

       Additionally, as in Thomas, if this action proceeds to trial and a jury finds that the City

Defendants are liable, they would be liable for their own actions and not for the actions of the

County Defendants, whose actions, as alleged, were “distinct and divisible.” Id. (citing [Koch,

869 F. Supp.] at 1042 (citing Rosado, 827 F. Supp. at 183)). Accordingly, the Court grants the

County Defendants’ motion to dismiss the City Defendants’ cross-claims for contribution and

indemnification against them.



                                                - 26 -
                                          IV. CONCLUSION

          After carefully considering the entire file in this matter, the parties’ submissions and the

applicable law, and for the above-stated reasons, the Court hereby

          ORDERS that the County Defendants’ motion to dismiss Plaintiff’s § 1983 failure to

intervene claim against Defendant Sikirica, see Dkt. No. 14, is GRANTED; and the Court

further

          ORDERS that the County Defendants’ motion to dismiss Plaintiff’s § 1983 false arrest,

malicious prosecution, 7 violation of his right to a fair trial, and conspiracy claims against

Defendant Sikirica, see Dkt. No. 14, is DENIED; and the Court further

          ORDERS that the County Defendants’ motion to dismiss Plaintiff’s § 1983 claim for

municipal liability against Defendant County of Rensselaer, see Dkt. No. 14, is DENIED; and

the Court further

          ORDERS that the County Defendants’ motion to dismiss Plaintiff’s claims against

Defendant Sikirica based on the defenses of absolute and qualified immunity, see Dkt. No. 14, is

DENIED; and the Court further

          ORDERS that Plaintiff’s § 1985 conspiracy claim against all the individual Defendants

is DISMISSED in light of Plaintiff’s withdrawal of this claim; and the Court further




7
 As noted, Plaintiff brought a malicious prosecution claim under § 1983 and state law against the
individual Defendants and a state-law malicious prosecution claim based upon the theory of
respondent superior against Defendant Rensselaer County and Defendant City of Troy. The
Court DENIES the County Defendants’ motion to dismiss the state-law malicious prosecution
claims against them for the same reasons as it has denied their motion to dismiss Plaintiff’s
§ 1983 malicious prosecution claim against Defendant Sikirica.
                                                  - 27 -
       ORDERS that the County Defendants’ motion to dismiss the City Defendants’ cross-

claims against them is GRANTED; and the Court further

       ORDERS that this case is referred to Magistrate Judge Stewart for all further pretrial

matters.


IT IS SO ORDERED.


Dated: March 8, 2019
       Syracuse, New York




                                             - 28 -
